                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                         NO. 5:18-cv-556-D

Johnny Brown

           Plaintiff,

      v.
                                             ORDER
Andrew Saul,
Commissioner of
Social Security,

           Defendant.



     Plaintiff, through counsel, has submitted a Consent Motion

for Voluntary Dismissal of Plaintiff's Complaint.

     Plaintiff's motion is hereby GRANTED and Plaintiff's

Complaint shall.be dismissed without prejudice.

     So ORDERED. This        day of July, 2019.




                              UNITED STATES DISTRICT JUDGE
